Exhibit 10.8

 

Notice of Grant of Stock Option

 Exar Corporation

and Terms and Conditions of

 ID: 941741481

Stock Option

 48720 Kato Road

 

 Fremont, CA 94538

 

--------------------------------------------------------------------------------

 

 

Grantee:

%%FIRST_NAME%-%

%%MIDDLE_NAME%-%

%%LAST_NAME%-%

Option Number:

Plan:

ID:

%%OPTION_NUMBER%-%

%%EQUITY_PLAN%-%

%%EMPLOYEE_IDENTIFIER%-%

 

%%ADDRESSLINE1%-%

     

%%ADDRESSLINE2%-%

     

%%CITY%-%, %%STATE%-%

%%ZIPCODE%-%

   

 

 

 

 

Effective %%OPTION_DATE,’Month DD, YYYY’%-% (the “Award Date”), you (the
“Grantee”) have been granted an Incentive Stock Option (the “Option”) to buy
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares1 of Common Stock of Exar
Corporation (the “Company”) at a price of $%%OPTION_PRICE,’$999,999,999.99’%-%
per share1 (the “Exercise Price”).

 

 

The aggregate Exercise Price of the shares subject to the Option is
$%%TOTAL_OPTION_PRICE,’$999,999,999.99’%-%.1

 

Vesting Schedule:1, 2    

 

Shares

Vest Date

   

%%SHARESPERIOD1,’999,999,999’%-%

%%VESTDATEPERIOD1,’Month DD, YYYY’%-%

%%SHARESPERIOD2,’999,999,999’%-%

%%VESTDATEPERIOD2,’Month DD, YYYY’%-%

%%SHARESPERIOD3,’999,999,999’%-%

%%VESTDATEPERIOD3,’Month DD, YYYY’%-%

%%SHARESPERIOD4,’999,999,999’%-%

%%VESTDATEPERIOD4,’Month DD, YYYY’%-%

 

The Option will expire on %%EXPIRE_DATE_PERIOD1,’Month DD, YYYY’%-% (the
“Expiration Date”). 1, 2

 

 

Both you and the Company understand and agree that the Option is granted under
and governed by the terms and conditions of the Company’s 2014 Equity Incentive
Plan (the “Plan”) and the Terms and Conditions of Incentive Stock Option (the
“Terms”), which are attached and incorporated herein by this reference. This
Notice of Grant of Stock Option, together with the Terms, will be referred to as
your Option Agreement. The Option has been granted to you in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to you. Capitalized terms are defined in the Plan if not defined herein or in
the Terms. You acknowledge receipt of a copy of the Terms and the Plan.

 

 

 

 

--------------------------------------------------------------------------------

1 Subject to adjustment under Section 7.1 of the Plan.

2 Subject to early termination under Section 5 of the Terms and Section 7.2 of
the Plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXAR CORPORATION
2014 EQUITY INCENTIVE PLAN

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTION

 

1.

General.

 

These Terms and Conditions of Incentive Stock Option (these “Terms”) apply to a
particular stock option (the “Option”) if incorporated by reference in the
Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.” The per share exercise price of the Option as set
forth in the Grant Notice is referred to as the “Exercise Price.” The effective
date of grant of the Option as set forth in the Grant Notice is referred to as
the “Award Date.” The exercise price and the number of shares covered by the
Option are subject to adjustment under Section 7.1 of the Plan.

 

The Option was granted under and subject to the Exar Corporation 2014 Equity
Incentive Plan (the “Plan”). Capitalized terms are defined in the Plan if not
defined herein. The Option has been granted to the Grantee in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to the Grantee. The Grant Notice and these Terms are collectively referred to as
the “Option Agreement” applicable to the Option.

 

2.

Vesting; Limits on Exercise.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

 

 

●

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

 

●

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

 

●

ISO Value Limit. If the aggregate fair market value of the shares with respect
to which ISOs (whether granted under the Option or otherwise) first become
exercisable by the Grantee in any calendar year exceeds $100,000, as measured on
the applicable Award Dates, the limitations of Section 5.1.2 of the Plan shall
apply and to such extent the Option will be rendered a nonqualified stock
option.

 

3.

Continuance of Employment/Service Required; No Employment/Service Commitment.

 

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
5 below or under the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any Subsidiary,
interferes in any way with the right of the Company or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Company or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

4.

Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Administrator may require pursuant to such
administrative exercise procedures as the Administrator may implement from time
to time) of:

 

 

●

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 

 

●

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Company, or (subject to compliance
with all applicable laws, rules, regulations and listing requirements and
further subject to such rules as the Administrator may adopt as to any non-cash
payment) in shares of Common Stock already owned by the Grantee, valued at their
Fair Market Value on the exercise date;

 

 

●

any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

 

●

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

 

The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. The Option may be rendered a nonqualified stock option
if the Administrator permits the use of one or more of the non-cash payment
alternatives referenced above.

 

 
 

--------------------------------------------------------------------------------

 

 

5.

Early Termination of Option.

 

5.1     Expiration Date. Subject to earlier termination as provided below in
this Section 5, the Option will terminate on the “Expiration Date” set forth in
the Grant Notice (the “Expiration Date”).

 

5.2     Possible Termination of Option upon Certain Corporate Events. The Option
is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.

 

5.3     Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Company or a Subsidiary, the following rules shall
apply (the last day that the Grantee is employed by or provides services to the
Company or a Subsidiary is referred to as the Grantee’s “Severance Date”):

 

 

●

other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is six (6) months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 6-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 6-month period;

 

 

●

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is twelve (12) months after the Grantee’s Severance Date to exercise
the Option, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 12-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 12-month period;

 

 

●

if the Grantee’s employment or services are terminated by the Company or a
Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

 

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

 

 
 

--------------------------------------------------------------------------------

 

 

For purposes of the Option, “Cause” means that the Grantee:

 

 

(1)

has been negligent in the discharge of his or her duties to the Company or any
of its Subsidiaries, has refused to perform stated or assigned duties or is
incompetent in or (other than by reason of a disability or analogous condition)
incapable of performing those duties;

 

 

(2)

has been dishonest or committed or engaged in an act of theft, embezzlement or
fraud, a breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
has breached a fiduciary duty, or willfully and materially violated any other
duty, law, rule, regulation or policy of the Company, any of its Subsidiaries or
any affiliate of the Company or any of its Subsidiaries; or has been convicted
of a felony or misdemeanor (other than minor traffic violations or similar
offenses);

 

 

(3)

has materially breached any of the provisions of any agreement with the Company,
any of its Subsidiaries or any affiliate of the Company or any of its
Subsidiaries; or

 

 

(4)

has engaged in unfair competition with, or otherwise acted intentionally in a
manner injurious to the reputation, business or assets of, the Company, any of
its Subsidiaries or any affiliate of the Company or any of its Subsidiaries; has
improperly induced a vendor or customer to break or terminate any contract with
the Company, any of its Subsidiaries or any affiliate of the Company or any of
its Subsidiaries; or has induced a principal for whom the Company, any of its
Subsidiaries or any affiliate of the Company or any of its Subsidiaries acts as
agent to terminate such agency relationship.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

 

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an ISO only if it is exercised within the
applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code. If the Option is not exercised within the applicable
exercise periods for ISOs or does not meet such other requirements, the Option
will be rendered a nonqualified stock option.

 

6.

Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

7.

Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Grantee at the address last reflected on the Company’s
payroll records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be delivered in person
or shall be enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be given only when received, but
if the Grantee is no longer employed by the Company or a Subsidiary, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 7.

 

 
 

--------------------------------------------------------------------------------

 

 

8.

Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

9.

Entire Agreement.

 

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

10.

Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

11.

Effect of this Agreement.

 

Subject to the Company’s right to terminate the Option pursuant to Section 7.2
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.

 

12.

Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

13.

Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

14.

Clawback Policy.

 

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).

 

15.

No Advice Regarding Grant.

 

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 8.5 of the
Plan, the Grantee is solely responsible for any and all tax liability that may
arise with respect to the Option and any shares that may be acquired upon
exercise of the Option.

 